Holmes, J.,
dissenting. The holding in In re Estate of Thompson (1981), 66 Ohio St. 2d 433 [20 O.O.3d 371], stands for the proposition that during the lifetime of the parties who have established a joint and survivorship account, such account belongs to the parties in the proportion each put into it, unless there can be shown a different intent. Thompson, decided after the trial of this matter, shifted the burden upon the survivor to prove by clear and convincing evidence the intent of the parties as to the ownership of such funds.
The appellant here argues that he proceeded at trial to present his evidence based only upon the law that prevailed prior to Thompson, and did *226not go forward on the basis of having the burden to present evidence of the proportionate contributions of each, or the burden of showing the intent of the parties. The trial court concluded that the evidence supported a finding that Louis Gillota had placed the sums into the account.
I am in agreement with the majority that the court of appeals erred in determining the percentage of the account which was owned by each of the parties, but disagree as to the question of remand. I am in agreement with the majority that a remand may well be futile insofar as proof of thte source of the funds; however, it does not necessarily follow that it would be futile to remand such matter in order to provide the appellant the opportunity to meet the burden of proving that there might have been a different intent of the parties than appeared from the facts pertaining to the contributions to this fund.
Therefore, I would remand this case to the trial court for further proceedings.
Locher and C. Brown, JJ., concur in the foregoing dissenting opinion.